NO. 07-08-0145-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                     APRIL 28, 2008

                         ______________________________


                                  TEDDY ROBINSON,

                                                               Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                               Appellee

                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 88-408306; HON. CECIL G. PURYEAR, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Teddy Robinson (appellant) appeals from an order denying his request for

appointment of counsel and DNA testing. The order was signed on December 3, 2007.

Appellant filed a notice of appeal and a motion for extension of time to file his notice on

April 3, 2008. Through the motion, he contends that he was “not notified until almost four

[4] months after the judge denied [h]is. . .[r]equest.” Because the deadline to perfect an
appeal was January 2, 2008, the notice of appeal is untimely. TEX . R. APP. P. 26.1 (stating

that one must file a notice of appeal within 30 days of the date the final order is signed,

unless that deadline has been extended by motion or rule of procedure). So too is the

motion to extend the deadline untimely since it had to be filed within 15 days after the

deadline for filing the notice of appeal, or in this case, by January 17, 2008. TEX . R. APP.

P. 26.3.

       A timely notice of appeal is essential to invoke our appellate jurisdiction. In re

A.L.B., 56 S.W.3d 651, 652 (Tex. App.–Waco 2003, no pet.). Since the notice of appeal

was untimely filed, we lack jurisdiction and dismiss the appeal.



                                                        Brian Quinn
                                                        Chief Justice


Do not publish.




                                             2